Mr. Justice Breese delivered the opinion of the Court: This record shows a judgment on a cognovit in the Superior Court of Chicago. Three objections are made to the proceedings. 1st, That the papers filed in that court failed to show any authority for the entry of the judgment in the name of Meyer, the note not being indorsed to him. 2nd, Because of the usury in the extension of payment. 3rd, There was no affidavit that defendant was living at the time of the rendition of the judgment, the power of attorney having been executed and the note due more than one year prior thereto. We do not think the first objection is substantial. The most common way of indorsing such paper in actual use is by blank indorsement. This kind of indorsement is effectual to pass the paper, and gives to the transferree unqualified power of disposition of the paper, and is, therefore, more convenient to him, while it lays no additional obligation on the indorser. This being so, the holder of such a note, so indorsed, has the right to write over the name of the blank indorsement a direction to himself, or to any other person, or any other words which do not enlarge the liability of the indorser. 2 Parsons on Notes and Bills, 19. The indorsement of the note takes, in general, the securities with it. Vansant v. Allmon, 23 Ill. 34. The second objection is not mooted, and we pass it by. On the remaining point reference is made to Hinds et al. v. Hopkins, 28 Ill. 350, in which this court held, on the authority of some English cases, that it was irregular to enter a judgment by confession on a warrant of attorney which had been executed more than a year and a day, unless an affidavit is filed showing that the maker is alive, and the debt, or some portion of it, is still due. We have since had occasion to review that decision, and we have done so with great deliberation, understanding it had not proved satisfactory to the profession, and was calculated to produce injurious results. Accordingly, when the question came up at this term, on an application for a supersedeas in the case of Rising v. Brainard, ante, p. 80, we held that we would not reverse a judgment entered by confession in open court, on the sole ground that no affidavit was filed showing that the defendant was alive, and that the debt was due; the party applying must show some equitable reason therefor in addition. To this extent the opinion in 28th Ill. is modified. There being no error in the record, the judgment is affirmed. Judgment affirmed.